Citation Nr: 1753443	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 09, 2012.


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

The Board of Veterans' Appeals (Board) raised the issue of entitlement to a TDIU prior to May 9, 2012 in an October 2012 decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now returned to the Board for additional appellate action.
FINDING OF FACT

The competent and credible evidence indicates that the Veteran's service-connected disability precluded him from obtaining and maintaining substantially gainful employment as of August 27, 2009.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from August 27, 2009, but not before, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, including medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided. 

With respect to the Veteran's claim for an earlier effective date for a TDIU on an extraschedular basis, this claim represents a downstream issue and therefore additional notice is not required.  As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, the Veteran's contentions, and an opinion from the Director of the Compensation Service (Director) have been associated with the claims file. 

II.  TDIU prior to May 9, 2012

As noted in the introduction, the Veteran already is in receipt of a TDIU for the period, effective May 9, 2012.  Prior to this date, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). 

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Board is required to obtain the Director's decision before extraschedular TDIU may be awarded.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that when veterans are unemployable by reason of service-connected disabilities but fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16(a), the case is to be submitted to the Director for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  
In this case, the Board remanded the instant claim in July 2014 so that it could be referred to the Director for extraschedular consideration.  Subsequently, in August 2017, the Director issued a decision that found the evidence did not establish that the Veteran was unemployable due to service-connected disabilities prior to May 9, 2012; however, the Board finds that the opinion did not consider all relevant evidence in the casefile. 

Although the Board may not award a TDIU on an extraschedular basis in the first instance, the Court has determined that the Director's decision is in essence a decision by the AOJ, and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Accordingly, the Director's decision is not binding upon the Board and a de novo review of entitlement to a TDIU prior to May 9, 2012 is necessary.

The Veteran is service connected for posttraumatic stress disorder (PTSD), with a 10 percent disability rating effective February 23, 2005; a 30 percent disability rating effective August 15, 2007; a 50 percent disability rating effective December 14, 2011; and a 70 percent disability rating effective May 09, 2012.  

VA regulations currently cite to the DSM-V, which does not utilize GAF scores to quantify the severity of PTSD symptoms; however, prior to VA amending the regulations in August 2014 to reflect the latest revisions to the DSM, the DSM-IV was still controlling.  79 Fed. Reg. 45093 (Aug. 4, 2014).  According to the DSM-IV, a GAF of 70-61 is appropriate if there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful personal relationships; a GAF of 60-51 is appropriate if there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and a GAF of 50-41 is appropriate if there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

As described below, the Veteran's GAF scores during the relevant period varied from 45 to 70.  However, the Board finds that the sole incidence of a GAF above 55 (i.e., a GAF of 70 assigned at a December 2011 VA examination) does not accurately reflect the symptoms described in the corresponding examination report.  The Board also notes that, while informative, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126 (a).

Additionally, the Veteran's lay statements and other treatment records also indicate that he experienced symptoms which would impede his ability to obtain and maintain substantially gainful employment prior to May 9, 2012.  The Board notes that a Veteran is competent to describe his symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge).

A July 2007 VA mental health consult note assigned a GAF of 55 highlighting symptoms such as irritability; anxiety, with a history of anxiety attacks often related to driving and traffic; difficulty sleeping and nightmares; depression; intrusive thoughts with flashbacks; avoidance of crowds and people; concentration impairment; and hypervigilance.  The note indicated that the Veteran's thought process was logical; his mood was "up and down;" he denied suicidal or homicidal ideation; he denied hallucinations or paranoia; and his concentration, short-term memory, and long-term memory were fair.

A September 2007 VA mental health admission evaluation note assigned a GAF of 45 noting symptoms such as difficulty with concentration; difficulty sleeping; distressing recollections and dreams, including flashbacks; intense psychological distress at exposure to cues; efforts to avoid thoughts, feelings, and conversations; efforts to avoid people, places, and activities; markedly diminished interest or participation in significant activities; irritability and outbursts of anger; hypervigilance and an exaggerated startle response.  The VA psychologist indicated that the Veteran's test results indicated that he was a "poor" sleeper, that he experienced a moderate level of depression, that he had maladaptive thoughts related to his trust in others and sense of safety, and that he had a clinically significant level of PTSD symptoms.

An October 2007 VA examination assigned a GAF of 55 based upon symptoms such as intrusive thoughts and physical reactions when reminded of traumatic events; nightmares; flashbacks; avoiding thoughts, feelings, and conversation associated with trauma; markedly diminished interest and participation in significant activities; feelings of detachment and estrangement from others; trouble motivating himself to get out of bed; difficulty enjoying time with family; avoiding people, places, and activities that arouse recollections; difficulty sleeping; irritability and fits of anger; anxiety; hypervigilance and obsessive behavior of repeatedly checking doors at night; difficulty concentrating, including not being a good listener when "too much information is coming at me at once;"  The Veteran also indicated that his loss of interest in things and inability to sleep were affecting his overall capacity to function.  He further indicated that he had an increase in nightmares and his anxiety attacks were becoming more frequent and increasing in severity, specifically associating them with traffic and driving.  The Veteran also stated that he was experiencing increased memory problems and had trouble remembering appointments.  He stated that if his wife was unable to handle their finances, he would need help in order to manage them.  The examiner noted that the Veteran had good relationships with his wife and children, and that he continued to engage with people outside of the family, but that his outside interaction had decreased at least in part due to his PTSD symptoms.

In an August 2008 statement in support of claim, the Veteran claimed that he did not have the motivation to get up and get started in the morning, and had to force himself to go anywhere.  He indicated that he did not want to be involved with other people and was often irritable and easily frustrated.  He noted that he had panic attacks two to three times per week, frequently associated with driving and traffic.  He also indicated that he had difficulty following instructions and could not concentrate long enough to work on any job or project.

A March 2009 VA treatment record indicated that the Veteran continued to have nightmares and still felt depressed, but was able to "deal with it."  

A June 2009 VA treatment record indicated that the Veteran continued to experience nightmares and felt depressed, but again stated he was able to "deal with it."  The record stated that the he did not claim any suicidal or homicidal ideation, that his thought processes were logical and goal oriented, and that his impulse control and judgment were fair.  He claimed to "feel pretty good" when asked about his mood.  

In his June 2009 VA Form 9, the Veteran indicated that he was experiencing increased problems with his PTSD and was having substantial difficulty sleeping, with "lots of nightmares and panic attacks."

In an August 2009 statement in support of claim, the Veteran again indicated he was experiencing increased problems with his PTSD and was having difficulty sleeping.  He further indicated that he was beginning to have trouble remembering things.

An August 2009 VA treatment record assigned a GAF score of 55, and indicated that the Veteran had continuing flashbacks and nightmares regarding his trauma.  The VA psychiatrist noted that the Veteran was still feeling depressed, but was able to "deal with it."  The Veteran did not report suicidal or homicidal ideation or hallucinations, and his thought process was noted as logical and goal directed.  The Veteran stated that his mood was "pretty good."  An August 2009 letter from the following day written by the VA psychiatrist indicated that he had treated the Veteran for some time and it was his opinion that he was unemployable based upon his PTSD symptoms.

A December 2011 VA examination assigned a GAF of 70, and indicated symptoms of increased irritability; decreased desire to interact with others; depression; decreased level of energy; feelings of detachment and loss of interest in most things; feelings of worthlessness and excessive guilt; and reported problems with memory, attention, and concentration.  The examiner noted that the Veteran did not have had good relationships with his wife, children and grandchildren, and that he went out to lunch with friends once a week.  The examiner further noted that he went to church with his wife and also attended adult education at the church.  The Veteran reported that his mood was "fair" over the past month, but indicated that he experienced panic attacks daily.

In a May 2012 private examination, the examiner assigned a GAF of 45 based on symptoms including intrusive thoughts; nightmares; flashbacks several times per week; distress and physical reactions at exposure to cues; avoidance of thoughts, feelings, and conversations; diminished interest and participation in significant activities; emotional detachment; restricted range of affect; difficulty sleeping, feelings of irritability, (experienced more internally rather than acted out upon) difficulty concentrating on a daily basis; hypervigilance; depression; difficulties with his thought process; short and long term memory impairment; impaired attention and concentration; feelings of hopelessness; and deficits in abstract reasoning ability.  The examiner determined that the Veteran was unemployable due to his PTSD stating "With his cognitive impairments alone, it is difficult to imagine any type of employment that he would be able to perform," and that "his frequent symptoms related to PTSD and depression in terms of flashback experiences, recurrent recollections, and irritability make it extremely unlikely he would be able to work even on a part-time basis."

An accompanying private vocational opinion indicated that the Veteran had a high school education and worked for 30 years as a chemical operator after leaving military service.  The vocational consultant noted that the record consistently expressed symptoms of PTSD including intrusive thoughts, nightmares, irritability, social issues, concentration issues, and disruptions in cognitive processing.  She indicated that the majority of treatment records present in the file consistently reported symptoms of at least moderate impairment and agreed with the August 2009 letter finding that the Veteran was unemployable.  The vocational consultant concluded that the Veteran could not work in a competitive setting on a full-time basis due to a combination of his emotional limitations and physical issues, and stated that his service-connected impairments rendered him "unable to sustain any work, no matter how simple or non-demanding."

The Director's August 2017 decision stated that the record did not demonstrate the Veteran was unable to secure or follow substantially gainful employment due to his service connected disabilities prior to May 9, 2012.  In support of this position, the Director noted that an October 2012 Board decision found that a disability rating in excess of 50 percent for the Veteran's service-connected PTSD was not warranted prior to May 9, 2015.  The Director further noted that he was granted a TDIU on a schedular basis when his disability rating was increased to 70 percent.  Although an increase in disability rating corresponds to an implied increase in the severity of symptoms, the ultimate question concerning entitlement to a TDIU on an extraschedular basis is whether the Veteran is precluded from obtaining and maintaining substantially gainful employment as a result of his service-connected disability.  Accordingly, the fact that the Veteran is not entitled to a TDIU on a schedular basis does not preclude him from entitlement to a TDIU prior to May 9, 2012.  

The Director stated that the medical evidence prior to May 9, 2012 did not show any inpatient treatment, ER visits, or intensive outpatient treatment for PTSD, and noted that the December 2011 VA examination indicated that the Veteran's PTSD would have a mild impact on his social and occupational functioning.  The director also stated that VA examinations and outpatient treatment records for the period on review documented the Veteran's symptoms as mild.  As described above, the symptoms described in the December 2011 examination are not properly reflected by the assigned GAF score, and instead more closely represent moderate to serious symptoms.  Additionally, the GAF scores described in other VA and private examinations and treatment records also consistently represent symptoms falling within the moderate to serious range.  

Regarding the Veteran's occupational history, the Director stated that he was employed on a full time basis from 1968 to 2002, and retired due to issues with his back and leg.  However, the evidence present in the record indicates the severity of the Veteran's symptoms significantly increased after his retirement, and accordingly his prior occupational history does not accurately represent the impact of his level of disability during the period on appeal.  Overall, the evidence of record indicates that the Veteran's service-connected PTSD inhibited his ability to obtain and maintain substantially gainful employment prior to May 9, 2012.  The May 2012 private examination which found that the Veteran was unemployable due to his PTSD highlighted the prohibitive effect his cognitive impairments, depression, flashback experiences, recurrent recollections, and irritability had on his employability.  The August 2009 letter from the Veteran's VA psychiatrist that stated that he was unemployable due to his PTSD referenced a treatment session from the day before which highlighted his flashbacks, nightmares, and depression.  The record shows that the Veteran regularly reported experiencing depression, flashback experiences, recurrent recollections, and irritability throughout the period on appeal.  He also claimed to experience other significant symptoms such as panic attacks and concentration difficulties.  

The record further indicates that the Veteran reported his PTSD symptoms began to worsen around the time that the VA psychiatrist determined he was unemployable in August 2009.  He claimed during VA treatment and in submitted statements that he experienced continuing flashbacks and nightmares, that he continued to feel depressed, and that he had trouble remembering things.  Although not accurately reflected by the assigned GAF score, the December 2011 VA examination also indicated the Veteran's PTSD symptoms had worsened since his prior VA examination.  Further, the December 2011 VA examination specifically noted increased irritability; regular feelings of depression; and cognitive difficulty including problems with memory, attention, and concentration.

Ultimately, the Board finds that the symptoms noted as primary factors in the May 2012 opinion that the Veteran was unemployable were also present to a significant degree when a VA psychiatrist opined that he was unemployable as of August 27, 2009.  As detailed above, the record reflects that prior to August 27, 2009, the Veteran's symptoms were less severe.  Futher, the medical evidence of record does not indicate that the Veteran's PTSD rendered him unable to obtain or maintain substantially gainful employment prior to the August 2009 letter from the VA psychologist.  Additionally, the Veteran did not otherwise indicate that he was unable to obtain or maintain substantially gainful employment as a result of his PTSD prior to August 27, 2009.  Accordingly, entitlement to a TDIU is warranted effective August 27, 2009, but no earlier.


ORDER

Entitlement to a TDIU prior to May 9, 2012 is granted effective August 27, 2009, but not before. 



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


